Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 24, 2019

                                          No. 04-18-00975-CV

                                   IN RE Abelardo G. GONZALES

                                    Original Mandamus Proceeding1

                                                ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

        On January 7, 2019, relator filed a petition for writ of mandamus complaining the trial
court had not set for hearing or ruled on a motion he filed with the court in mid-November 2018.
On January 16, 2019, this court denied relator’s petition because the motion had been pending
before the trial court for only about two months. On January 31, 2019, relator filed a motion for
rehearing, again complaining of the trial court’s refusal to set his motion for a hearing or rule on
the motion. On March 4, 2019, this court issued an order requesting a response from the
respondent by March 19, 2019. On April 1, 2019, the respondent filed a letter with this court
requesting a sixty-day extension of time “to complete the court’s findings . . . .” We granted the
request and respondent’s response was due no later than May 20, 2019.

       On May 21, 2019, the trial court requested an additional thirty days in which to file a
response. In its request for additional time, the trial court stated “[a] hearing was held on May 3,
2019, which resulted in all motions [being] resolved.” We GRANT the request for additional.
Respondent’s response, any written order(s) signed by the trial court ruling on relator’s pending
motion(s), and the supplemental clerk’s record and reporter’s record from the May 3, 2019
hearing are due no later than June 19, 2019.

           No further requests for additional time will be considered.

                  It is so ORDERED on May 24, 2019.




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Missy Medary presiding.
                                             PER CURIAM



ATTESTED TO: _____________________________
             Keith E. Hottle,
             Clerk of Court